Citation Nr: 0124860	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-17 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
acne rosacea and assigned a 10 percent evaluation and denied 
service connection for gastritis and post-traumatic stress 
disorder.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the July 2001 
hearing, the veteran stated specifically that he was not 
disputing the assignment of the 10 percent evaluation for 
acne rosacea.  Specifically, the veteran's representative 
asked him, "Your acne rosacea[,] why do you feel that's more 
than 10 percent disabling?"  The veteran replied, "I didn't 
say it was more than that."  His representative subsequently 
asked, "You're not disputing that?"  The veteran replied, 
"I'm not disputing that."  The veteran subsequenly 
reiterated that he was not disputing the assignment of the 
10 percent evaluation.  The Board finds that the veteran, in 
effect, has withdrawn this issue, and thus it is no longer on 
appeal.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the remand portion 
of this decision.


FINDING OF FACT

There is no competent evidence of a nexus between the 
diagnosis of gastritis and service or a nexus between the 
diagnosis of gastritis and exposure to Agent Orange. 


CONCLUSION OF LAW

Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in August 1968, the veteran 
reported being sick to his stomach the prior night.  He 
stated he wanted to vomit and complained of diarrhea.  The 
examiner recommended Maalox.  A June 1969 report of medical 
examination shows that clinical evaluation of the abdomen and 
viscera was normal.  

A November 1997 VA examination report shows the veteran 
reported having excess gas, nausea, bloating, and cramping 
pain in the abdominal region and diarrhea and constipation 
while in service from 1967 to 1968.  He stated these symptoms 
would occur approximately one hour after eating.  The veteran 
stated he was treated with Tums, which would relieve his 
symptoms.  He stated that since being discharged from 
service, he had not seen anyone for these symptoms, but 
asserted that they continued to occur.  The veteran has also 
attributed his gastrointestinal problems to Agent Orange 
exposure.

Physical examination revealed a nontender, nondistended 
abdomen.  Bowel sounds were present.  The examiner stated 
there was no hepatosplenomegaly, rigidity, rebound, or 
guarding.  The diagnosis entered was gastritis.  An upper 
gastrointestinal series taken at that time was reported to be 
limited because the veteran was unable to retain gas and 
there was mechanical malfunctioning.  The radiologist entered 
a diagnosis of probable gastritis.

At the July 2001 Board hearing, the veteran stated he had 
always had a problem with his stomach, which he felt was 
attributable to Agent Orange exposure.  He stated that all he 
was given in service was Tums.


II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1998 rating decision on appeal, 
and the August 1998 statement of the case, and the February 
1999 supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for gastritis.  In the August 1998 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at those times, 
AMVETS.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The Board notes that AMVETS no longer represents the veteran.

Additionally, the veteran reported having received no 
treatment, either VA or private, for his gastrointestinal 
complaints.  In accordance with its duty to assist, the RO 
had the veteran undergo a VA examination related to the 
claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2001).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for gastritis.  The service 
medical records show a complaint of stomach pain and 
diarrhea.  No diagnosis was entered at that time.  The 
veteran has been recently examined, and the examiner entered 
a diagnosis of gastritis.  The veteran has not brought forth 
any competent evidence of a nexus between the diagnosis of 
gastritis and complaints of stomach pains in service, to 
include continuity of symptoms.  The veteran was discharged 
from service in 1969, and the first diagnosis of gastritis 
shown is 1998-almost 30 years following his discharge from 
service.  Without competent evidence to establish a nexus 
between the diagnosis of gastritis and service, the Board 
finds that there is no basis to grant service connection for 
gastritis.

The veteran has also attributed the current diagnosis of 
gastritis to Agent Orange exposure.  It must be noted that 
gastritis is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).  Therefore, that section is not applicable to the 
veteran's claim, and gastritis may not be presumed to be due 
to Agent Orange exposure.  See McCartt, 12 Vet. App. at 168 
(where the veteran has not developed a condition enumerated 
in 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e), neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

The Board notes that service connection may also be 
established on a direct incurrence basis, under the 
provisions of 38 C.F.R. 3.303(d), if the evidence shows that 
gastritis is etiologically related to exposure to Agent 
Orange in service or is otherwise related to service, even 
though the disorder is not among those enumerated in 38 
C.F.R. 3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, in this case, there is no evidence that 
any physician or other qualified health care professional has 
attributed the veteran's diagnosis of gastritis to Agent 
Orange or, as stated above, otherwise to service.  

Although the veteran has asserted he believes his current 
diagnosis of gastritis is related to service, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for dermatitis, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for gastritis is denied.



REMAND

At the July 2001 hearing, the veteran testified he had gone 
to the VA facility in the Lakeside VA Medical Center for 
treatment for post-traumatic stress disorder.  He stated he 
also had additional appointments scheduled there in the weeks 
following the July 2001 hearing.  The Board finds that the 
issue of service connection for post-traumatic stress 
disorder must be remanded to obtain these records, as they 
are clearly pertinent to the veteran's claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should secure all outstanding 
VA mental health treatment records, to 
include treatment at the Lakeside VA 
Medical Center, related to treatment for 
post-traumatic stress disorder.  If the 
RO cannot obtain the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.

2.  If the treatment reports show a valid 
diagnosis of post-traumatic stress 
disorder, the RO should follow the proper 
procedures for verifying the veteran's 
stressors.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.

5.  Thereafter, the RO should readjudicate 
the claim for service connection for post-
traumatic stress disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



